Citation Nr: 1812883	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-40 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected ischemic heart disease.

2. Entitlement to service connection for an upper back condition.

3. Entitlement to service connection for a bilateral hearing loss disability.

4. Entitlement to service connection for pes planus.

5. Entitlement to service connection for a foot disability other than pes planus.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2012, August 2013 and February 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In November 2017, the Veteran testified before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

Although the Veteran originally filed his claim of service connection for bilateral pes planus, based on his complaints, the Board is expanding his claim to encompass all disorders of the feet.  In this regard, the evidence of record notes other diagnoses of the feet, including degenerative joint disease, plantar fasciitis, and calcaneal spur. The issues on appeal have been recharacterized to include consideration of whether service connection may be awarded for pes planus, or for any foot disability other than pes planus.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for hearing loss, pes planus, and a foot disability other than pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During the November 2017 hearing, before the promulgation of a decision on the appeal, the Veteran, through his representative, withdrew from appeal the claim of service connection for hypertension.

2. During the November 2017 hearing, before the promulgation of a decision on the appeal, the Veteran, through his representative, withdrew from appeal the claim of service connection for a back disability.


CONCLUSIONS OF LAW

1. The criteria are met for withdrawal of the appeal of the claims for service connection for hypertension. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria are met for withdrawal of the appeal of the claim for service connection for a back disability. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the appellant or by his or her authorized representative. Id. At the November 2017 Hearing, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, withdrew from appeal the claims for service connection for hypertension and a back disability.

Therefore, with respect to these matters, there is no longer any case or controversy pending before the Board. In the absence of any justiciable question with respect to these matters, the appeal as to each of them is considered moot and must be dismissed.


ORDER

The claim for service connection for hypertension is dismissed.

The claim for service connection for a back disability is dismissed.


REMAND

Pes Planus/Bilateral Foot Disabilities

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C. § 1111; 1132 (2012; 38 C.F.R. § 3.304(b) (2017). When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed. Crowe v. Brown, 7 Vet. App. 238 (1994). 

If a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder. 38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (2017). A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306(a) (2017). Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. 

For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition. Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation. Green v. Derwinski, 1 Vet. App. 320, 323 (1991). In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the mere occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability. Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2017).

The Veteran's February 1966 enlistment Report of Medical Examination notes grade III pes planus. At a June 2014 VA examination, the examiner diagnosed the Veteran with bilateral pes planus and bilateral degenerative joint disease of the 1st metatarsophalangeal (MTP) joints. The examiner also noted the Veteran had a stress fracture of the right 3rd metatarsal in service, but that this had resolved. The examiner opined the bilateral pes planus was less likely as not aggravated beyond normal progression in service. The examiner noted there was no documented medical evidence that the Veteran had problems with his feet at the time of separation or within a few years of discharge. The examiner further opined that it was likely that the Veteran sustained repetitive stress on the joints after service while working as a letter carrier for 20 years. The examiner further noted that X-rays taken at the time of the June 2014 examination showed moderate pes planus, which was comparable to "grade 3 pes planus" as documented on the enlistment examination. The examiner also opined that the degenerative joint disease of the bilateral feet at the 1st MTP joint were less likely as not incurred in service. The examiner further opined that the degenerative changes in both feet were likely related to his bunionectomies that were completed over 25 years after discharge from active service and that these changes were the result of aging and the nature of his job as a letter carrier after service.

In November 2017, the Veteran was afforded a Board hearing before the undersigned. The Veteran's representative took issue with the lack of trauma to the Veteran's feet noted by the VA, and referenced a study that discussed the relationship of the boots issued during the Veteran's service and resulting foot disorders. However, although the Veteran indicated he would submit this study for the Board's consideration, this study is not currently of record. On remand, the Veteran should be asked to submit the relevant portions of the study that support his contentions.

As set forth above, the Veteran's pes planus was noted on his February 1966 enlistment Report of Medical Examination. It was also diagnosed at a June 2014 VA examination, along with degenerative joint disease of the bilateral feet at the 1st MTP joint, as a cause of pain in the Veteran's feet. However, the examiner never addressed whether the service-connected healed stress fracture of the right 3rd metatarsal aggravated the bilateral pes planus, either during service or after service. Accordingly, the Board finds that another VA opinion is necessary.  

The examiner also diagnosed the Veteran with degenerative joint disease of the bilateral feet at the 1st MTP joint, and opined that it is less likely as not that these foot conditions were related to his service. However, the examiner did not address whether degenerative joint disease of the bilateral feet at the 1st MTP joint merits service connection on a secondary basis to his service-connected healed stress fracture of the right 3rd metatarsal, and the role the Veteran's pre-existing pes planus played in the examiner's opinion is unclear. No opinions were given for the more current diagnoses of calcaneal spur and plantar fasciitis. Therefore, on remand the examiner is also asked to opine on whether the Veteran's current foot disorders merit service connection on a direct basis, as well as on a secondary basis as due to the Veteran's service-connected healed stress fracture of the right 3rd metatarsal.


Hearing Loss

The Veteran alleges that he has a bilateral hearing loss disability resulting from acoustic trauma sustained during his active duty service. 

The Veteran's hearing acuity was last tested in June 2012.  At that time, test results showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
30
30
LEFT
10
15
30
35
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 in the left ear.

Based on these results, a current left ear hearing loss disability is shown, as per the provisions of 38 C.F.R. § 3.385.  However, the threshold requirements for a showing of right ear hearing loss for VA purposes under 38 C.F.R. § 3.385 are not met.  The Board is remanding the Veteran's hearing loss claim, in part, to afford the Veteran an updated examination based on his competent and credible testimony that his right ear hearing loss has worsened since June 2012.  

Turning to in-service noise exposure, the Veteran contends was exposed to noise at the firing range, but was not issued hearing protection. His service records indicate that associated duties would place him in areas where there was hazardous noise. His induction examination demonstrated normal hearing, while his separation examination included a notation from a physician that the Veteran had "partial, bilateral, low frequency deafness."  He has competently testified to his first encounter with hearing loss on the rifle range during basic training. Thus, in-service acoustic trauma to the ears has been conceded.

The key question at issue is whether any current hearing loss disability had its onset in, or is otherwise related to this in-service noise exposure.  The June 2012 VA examiner opined that it was less likely that the Veteran's left ear hearing loss was caused by or a result of an event in military service because there was no evidence of a significant threshold shifting during active duty service.  

The Board has reviewed the Veteran's in-service audiometric test results.  Prior to induction into active service, the Veteran received an audiometric examination in February 1966, at which time auditory thresholds were recorded. Service department audiometric test results dated prior to January 1, 1967, were recorded in standards set by the American Standards Association (ASA), while service department audiometric test results dated onward are generally recorded in standards set forth by the International Standards Organization-American National Standards Institute (ISO-ANSI). Audiometric results dated prior to January 1967 must be converted from ASA units to ISO-ANSI units to allow for meaningful comparison. Conversion requires adding: 15 units at 500 Hz, 10 units at 1000 Hz, 10 units at 2000 Hz, 10 units at 3000 Hz, and 5 units at 4000 Hz.  

After converting the February 1966 audiometric examination results from ASA to ISO-ANSI standards, pure tone thresholds at entry, in decibels, were shown as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
/
5
LEFT
20
15
15
/
10

The Veteran had a separation audiological evaluation during service in January 1968, at which time auditory thresholds were recorded. However, because it is unclear whether such thresholds were recorded using ASA units or ISO-ANSI units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal. 

Assuming ASA standards were utilized at the January 1968 service separation audiometric examination, pure tone thresholds, in decibels, were recorded as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
30
5
20
15
15
LEFT
30
10
10
10
10

Upon conversion to ISO standards, the January 1968 separation examination findings, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
15
30
25
20
LEFT
45
20
20
20
15

Because it is unclear which standards were used during the January 1968 service separation audiometric examination, the Board will rely on the converted pure tone measurements, as these ISO metrics are most favorable to the Veteran's appeal.  The Board will compare those 1968 converted findings with the converted 1966 test results.  

Using the converted pure tone measurements, the hearing conservation data shows a 25 dB threshold shift for the left ear at 500 Hz from the time of his induction examination to the time of his separation examination. Indeed, his separation examination also included a note from the examiner that the Veteran had low frequency partial deafness.

In providing a negative nexus opinion, it appears the June 2012 VA examiner only converted the Veteran's entrance examination audiometric test results from ASA to ISO standards, but did not convert the separation examination results from ASA to ISO standards.  Thus, the VA examiner's conclusion that there was no significant threshold shift may have been based on a less favorable review of the evidence.  On remand, a medical opinion should be obtained addressing whether the threshold shifts shown when both examinations results are converted to ISO standards have a bearing on this case.

The Board recognizes that upon converting the 1968 test results to ISO standards the Veteran showed hearing loss for VA purposes in both ears at separation.  Indeed, the 1968 examiner at the time noted bilateral low frequency deafness.  Significantly however, such low frequency impairment does not appear to be shown on current examination, and the Veteran's hearing loss appears to affect higher frequency hearing acuity rather than low frequency hearing acuity.  In addition, as noted above, the Veteran does not currently show right ear hearing loss for VA purposes.  On remand the examiner should address these observations, and discuss whether they have a bearing on this case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed foot disabilities. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

2. The AOJ should request that the Veteran provide the relevant portions of the study regarding foot disorders that he referred to during the November 2017 hearing.

3. Afford the Veteran a VA examination by a physician with sufficient expertise to assess pes planus, as well as all foot disorders other than pes planus present during the period of the claim. Any indicated studies should be performed. All pertinent evidence of record must be made available to and reviewed by the examiner.

(A) With respect to the Veteran's pre-existing bilateral pes planus, the examiner is requested to provide the following opinions:

(i) Is it at least as likely as not (50 percent or greater probability) that the Veteran's pre-existing bilateral pes planus increased in severity during service?  Please comment on whether the Veteran's in-service stress fracture impacted the severity of pes planus.

(ii) If so, is it clear and unmistakable (i.e. is it undebatable) that the increase in severity of pes planus during service was a result of the disability's natural progression?  

(iii) Notwithstanding the answers to (i) and (ii) above, is it at least as likely as not (50 percent or greater probability) that since service, the Veteran's bilateral pes planus has been aggravated beyond its natural progression by his service-connected healed stress fracture of the right 3rd metatarsal?  

(B) With respect to each foot disorder other than pes planus present during the period of the claim, the examiner should state an opinion as to the following:

(i) Is it at least as likely as not (50 percent or greater probability) that the disorder originated in service or is otherwise related to service? The examiner is requested to specifically address the previous diagnoses of calcaneal spur (diagnosed by the November 2016 radiology report), degenerative joint disease (diagnosed by the June 2014 VA examiner), and plantar fasciitis (diagnosis shown in October 2016 email). 

(ii) If no, is it at least as likely as not (50 percent or greater probability) that such foot disability other than pes planus is caused by OR aggravated beyond its natural progression by the Veteran's service-connected healed stress fracture of the right 3rd metatarsal?  

The rationale for the opinions must be provided. If the examiner is unable to provide any required opinion, he or she should explain why. 

4. Afford the Veteran a VA examination in order to determine the severity of his claimed right ear hearing loss, and to address whether any current hearing loss disability is related to in-service noise exposure.  The claims file should be made available to and be reviewed by the examiner. The examiner is asked to furnish an opinion with respect to the following questions:

(A) For each ear, the examiner should indicate whether the Veteran has a current hearing loss disability for VA purposes, and if so, whether such is sensorineural, conductive, or mixed for each ear.   

(B) The examiner should opine as to whether it is at least as likely as not (i.e. whether it is 50 percent or more probable) that such disability (whether sensorineural, conductive, or mixed) had its onset in, or is otherwise related to his military service, to specifically include his in-service noise exposure.  

In providing a response, the examiner should assume as true that (1) the Veteran experienced hazardous noise exposure in service as he so describes, and that (2) both the Veteran's February 1966 audiometric examination upon entrance and his January 1968 examination upon separation must be converted from ASA to ISO standards, as discussed in the REMAND above.  

The examiner should comment on the significance, if any, of the threshold shifts observed, post-conversion, between entrance into and separation from service, and the fact that low frequency deafness was identified at separation.  If possible please identify whether hearing loss noted at separation in 1968 is conductive, sensorineural or mixed for each ear.  

Please provide a clinical rationale or explanation in support of all conclusions reached.   

5. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If any of the claims remain denied, the Veteran should be issued a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


